 

IN THE UNITED STATES DISTRICT COURT

3 ; FUE MAY 9 Ly ' a G8
iB ‘FOR THE NORTHERN DISTRICT OF TEXAS peer nn ¢ .
FORT WORTH DIVISION Se
UNITED STATES OF AMERICA
Vv. No.
IVORY MINOR (01)

 

a/k/a “Eyeball”
INFORMATION
The United States Attorney Charges:
Count One
Conspiracy to distribute and possess with intent to distribute a controlled substance
(Violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(B))
Beginning in or before May 2020, and continuing until in and around November

2020, in the Northern District of Texas, and elsewhere, defendant Ivory Minor, also
known as Eyeball, along with Johnny Britt, also known as “Johnny Durham”; and
Abram Lewis, also known as “Abe”; and others known and unknown, did knowingly and
intentionally combine, conspire, confederate, and agree to engage in conduct in violation
of 21 U.S.C. § 841(a)(1) and (b)(1)(B), namely to distribute and possess with intent to
distribute 40 grams or more of a mixture and substance containing a detectable amount of
N-phenyi-N[1-(2-phenyl-ethy!)-4piperidiny!] propanamide, also known as Fentanyl, a

schedule II controlled substance.

Information - Page 1
Case 4:21-cr-00126-O Document 26 Filed 05/24/21 Page 2of2 PagelD 14

In violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(L(B).

information - Page 2

PRERAK SHAH
ACTING UNITED STATES ATTORNEY

 
 

FRANK L. GATTO
Assistant United States Attorney
Texas Bar No. 24062396
Burnett Plaza, Suite 1700

801 Cherry Street, Unit #4

Fort Worth, Texas 76102
Telephone: 817-252-5200
Facsimile: 817-252-5455

 
